
	

115 HR 3613 IH: Safer Neighborhoods Gun Buyback Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3613
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Payne (for himself, Mr. Serrano, Mr. Evans, Ms. Speier, Mrs. Watson Coleman, Mr. Higgins of New York, Mr. Blumenauer, Ms. Moore, Mr. McGovern, Mr. David Scott of Georgia, Mr. Johnson of Georgia, Mr. Sires, Ms. Fudge, Ms. Norton, Mr. Cohen, Mr. Hastings, and Mr. Pallone) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize the Director of the Bureau of Justice Assistance to make grants to States, units of
			 local government, and gun dealers to conduct gun buyback programs, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Safer Neighborhoods Gun Buyback Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Gun buyback grant program
					Sec. 101. Program authorized.
					Sec. 102. Applications.
					Sec. 103. Term of grant.
					Sec. 104. Smart prepaid cards.
					Sec. 105. Uses of funds.
					Sec. 106. Definitions.
					Sec. 107. Authorization of appropriations.
					Title II—Criminal provision
					Sec. 201. Use of smart prepaid card to buy or sell a firearm.
			IGun buyback grant program
			101.Program authorized
 (a)In generalThe Director of the Bureau of Justice Assistance (referred to in this title as the Director) may make grants to eligible entities to conduct gun buyback programs. (b)Eligible entity definedIn this title, the term eligible entity means—
 (1)a State; (2)a unit of local government; or
 (3)a gun dealer if neither the unit of local government nor the State where such dealer is located receives a grant under this title.
					102.Applications
 (a)GrantsThe chief executive of an eligible entity seeking a grant under this title shall submit an application to the Director at such time and containing such information as the Director may reasonably require.
 (b)SubgrantsA gun dealer located in a unit of local government or State that does receive a grant under this title seeking a subgrant shall submit an application to the chief executive of such unit of local government or State at such time and containing such information as the chief executive may reasonably require, including proof of such dealer’s license under section 923 of title 18, United States Code.
				103.Term of grant
 (a)TermThe term of a grant awarded under this title shall be two years. (b)Availability of grant funds (1)States or units of local governmentA State or unit of local government that receives a grant under this title shall return to the Director any remaining smart prepaid cards and any unused portion of such grant at the end of the two-year and 270-day period beginning on the date that the grant was awarded.
 (2)Gun dealersA gun dealer that receives a grant or subgrant under this title shall return to the Director any remaining smart prepaid cards and any unused portion of such grant or subgrant that was allocated to be used to buy back guns—
 (A)in the case of a gun dealer receiving a grant, at the end of the two-year period beginning on the date that the grant was awarded; or
 (B)in the case of a gun dealer receiving a subgrant, at the end of the two-year period beginning on the date that the grant was awarded to the State or unit of local government from which the gun dealer received a subgrant.
 (c)Amounts returnedThe Director shall return to the general fund of the Treasury any amounts returned under subsection (b).
				104.Smart prepaid cards
 (a)In generalIn conducting the grant program authorized under section 101, the Director may reserve such funds as may be necessary to acquire and distribute smart prepaid cards to eligible entities that receive grants under this title. The Director shall distribute the smart prepaid cards without any funds loaded onto the cards.
 (b)Market value of gunsThe Director shall determine the market value of each gun that the Director determines should be included in the gun buyback program and make such information publicly available.
				(c)Prohibition on use of cards To buy guns
 (1)In generalA person may not use a smart prepaid card in the acquisition of a gun or ammunition, and a person may not accept a smart prepaid card in the transfer (including a loan) of a gun or ammunition.
 (2)PenaltyA person that violates paragraph (1) shall pay to the Director an amount that is equal to the value of the prohibited sale.
					105.Uses of funds
 (a)States and units of local governmentA State or unit of local government receiving a grant under this title shall use such funds to do the following:
 (1)Gun buyback programUse such funds to— (A)conduct a gun buyback program; or
 (B)make subgrants to gun dealers in such State or unit of local government to conduct gun buyback programs, and distribute the smart prepaid cards such State or unit of local government receives to gun dealers receiving subgrants.
 (2)Gun and ammunition recycling programUse not more than 10 percent of such funds to recycle the guns and ammunition that such State or unit of local government collects or receives from gun dealers.
 (3)Administrative costsUse not more than 15 percent of such funds for the administrative costs of carrying out the grant program under this title, including the criminal database checks under subsection (f).
					(b)Gun dealers
 (1)In generalA gun dealer receiving a grant or subgrant under this title shall use such funds to conduct a gun buyback program.
					(2)Smart prepaid card amounts
 (A)In order to purchase a gun through a gun buyback program, a gun dealer shall load onto a smart prepaid card 125 percent of the market value of the gun that the individual wishes to dispose of (as determined by the Director under section 104(b)).
 (B)A gun dealer may increase the purchase price of a gun and load an amount onto a smart prepaid card that is greater than 125 percent of the market value of the gun if the gun dealer determines that the gun has been altered in a way that would increase the market value of the gun (such as an altered grip, or the addition of a scope).
						(3)Guns received
 (A)In the case of a gun dealer receiving a grant under this title, the gun dealer shall deliver a gun or ammunition the dealer receives under the gun buyback program to the closest office of the Bureau of Alcohol, Tobacco, Firearms and Explosives not later than 60 days after receiving such gun.
 (B)In the case of a gun dealer receiving a subgrant under this title, the gun dealer shall deliver a gun or ammunition the dealer receives under the gun buyback program to the State or unit of local government from which it receives the subgrant not later than 60 days after receiving such gun.
 (c)Ammunition collectionA State, unit of local government, or gun dealer conducting a gun buyback program under this title may accept ammunition from individuals wishing to dispose of it, which shall be recycled in accordance with paragraph (3), but may not use smart prepaid cards to purchase ammunition under the gun buyback program.
 (d)Incentives for gun dealer participationTo the extent that the Director determines necessary to facilitate participation of gun dealers in the gun buyback program, grant funds may be used to provide monetary or other incentives to gun dealers to participate in such program. For purposes of subsection (a), any such incentives shall be treated as part of the subgrant to the gun dealer described in paragraph (1)(B) thereof.
 (e)Resale of guns prohibitedA State, unit of local government, or gun dealer conducting a gun buyback program under this title may not sell a gun or ammunition received under such program.
 (f)Criminal database checkA State, unit of local government, or office of the Bureau of Alcohol, Tobacco, Firearms and Explosives that receives a gun under a gun buyback program under this title shall, not later than 21 days after receiving the gun, use any database accessible to the State, unit of local government, or office of the Bureau of Alcohol, Tobacco, Firearms and Explosives, as applicable, in order to determine whether the gun was used in the commission of a crime. If such a gun was used in the commission of a crime, the gun shall be delivered to the appropriate prosecuting authority.
 106.DefinitionsIn this title: (1)AmmunitionThe term ammunition has the meaning given such term in section 921(a)(17)(A) of title 18, United States Code.
 (2)GunThe term gun means firearm as defined in section 921(a)(3) of title 18, United States Code. (3)Gun buyback programThe term gun buyback program means a program under which a State, a unit of local government, or a gun dealer, using smart prepaid cards as described in section 105(b)(2), purchases back from individuals wishing to dispose of them, a gun identified by the Director under section 104(b).
 (4)Gun dealerThe term gun dealer means a dealer of firearms licensed under section 923 of title 18, United States Code. (5)Smart prepaid cardThe term smart prepaid card means a card issued by the Director that—
 (A)is redeemable at multiple, unaffiliated merchants or service providers; (B)contains a mechanism, for the purpose of preventing the cardholder from using it to purchase a gun or ammunition, that recognizes the merchant category code of a merchant and prohibits the use of such card at a place of business subject to a license to deal in firearms under section 923 of title 18, United States Code;
 (C)is honored, upon presentation, by merchants solely for goods or services, except for merchants described in subparagraph (B);
 (D)is loaded on a prepaid basis by a State, unit of local government, or gun dealer for use in a gun buyback program;
 (E)clearly and conspicuously bears the words THIS CARD MAY NOT BE USED TO PURCHASE A GUN OR AMMUNITION in capital and raised letters on the card; and (F)may not redeemed for coins or currency.
 (6)StateThe term State means each of the 50 States, the District of Columbia, or any commonwealth, territory, or possession of the United States.
 107.Authorization of appropriationsThere is authorized to be appropriated $360,000,000 for each of fiscal years 2018 through 2020 to carry out this title.
			IICriminal provision
			201.Use of smart prepaid card in the acquisition or transfer of a firearm
 (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:  932.Use of smart prepaid card in the acquisition or transfer of a firearmWhoever, in or affecting interstate or foreign commerce, uses a smart prepaid card (as such term is defined in section 106 of the Safer Neighborhoods Gun Buyback Act of 2017) in connection with the acquisition of, or accepts a smart prepaid card in connection with the transfer (including a loan) of a firearm or ammunition shall be fined under this title, imprisoned for not more than 2 years, or both..
				(b)Clerical amendments
 (1)Conforming amendmentSection 924(a)(1) of title 18, United States Code, is amended by inserting after section 929 the following: or section 932. (2)Table of sectionsThe table of sections at the beginning of chapter 44, United States Code, is amended by inserting after the item relating to section 931 the following:
						
							
								932. Use of smart prepaid card in the acquisition or transfer of a firearm. .
					
